230 F.3d 947 (7th Cir. 2000)
HEARTWOOD, INC., et al., Plaintiffs-Appellants,v.United States Forest Service, et al., Defendants-Appellees.
No. 00-1230
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 6, 2000Decided October 18, 2000

Appeal from the United States District Court for the Southern District of Illinois.  No. 98 C 4289--J. Phil Gilbert, Judge.
Before Bauer, Manion, and Williams, Circuit Judges.
Williams, Circuit Judge.


1
Heartwood, Inc., Jim  Bensman, and Mark Donham (collectively,  "Plaintiffs") challenge the district court's  grant of summary judgment in favor of Defendants,  the United States Forest Service and Mike  Dombeck, Chief of the Forest Service, as to Count  II of their complaint. In Count II, Heartwood  alleged that when the Forest Service ("Service")  adopted a rule excluding certain classes of  Service action from procedural safeguards  designed to determine the environmental impact of  those actions, it violated the National  Environmental Policy Act ("NEPA"), 42 U.S.C. sec.  4321, et seq., and the Administrative Procedures  Act ("APA"), 5 U.S.C. sec. 706. Plaintiffs  maintain that the Service violated certain  Council on Environmental Quality ("CEQ")  regulations, by: (1) not conducting an  environmental assessment ("EA") and issuing a  finding of no significant environmental impact or  seeking an environmental impact statement  ("EIS"); (2) failing to address or consider  extraordinary circumstances before issuing the  categorical exclusions ("CEs"); and (3) utilizing  a case-by-case CE procedure. The district court  concluded that the Service did not need to  prepare an EA or an EIS before adopting the rule  on categorical exclusions and granted the  Service's motion for summary judgment on that  claim. Heartwood now appeals, and, because  neither NEPA nor the APA requires the Service to  perform an EA or an EIS before promulgating its  procedures for creating CEs, we affirm the  judgment of the district court.


2
* Plaintiffs mount a facial challenge to certain  categorical exclusions ("CEs") that have been  promulgated by the United States Forest Service,  pursuant to the National Environmental Policy Act  ("NEPA"), 42 U.S.C. sec. 4321 et seq., as well as  the Administrative Procedures Act, 5 U.S.C. sec.  706.1 NEPA was enacted to regulate government  activity that significantly impacts the  environment and "to help public officials make  decisions that are based on an understanding of  environmental consequences, and take actions that  protect, restore, and enhance the environment."  40 C.F.R. sec. 1500.1(c). As such, NEPA is the  "basic national charter for protection of the  environment." Id.


3
The Council on Environmental Quality ("CEQ")  administers NEPA and promulgates regulations  related to NEPA that are binding on federal  agencies. See 42 U.S.C. sec.sec. 4342, 4344(3);  40 C.F.R. sec.sec. 1501-08. Every federal agency  then drafts its own administrative regulations to  implement and supplement the CEQ regulations. See  40 C.F.R. sec. 1507.3.


4
To effectuate the goals of NEPA, the CEQ  created rules requiring agencies to establish  implementing procedures that facilitate the  evaluation of management decisions and the  environmental effects of proposed federal agency  actions. Under these guidelines, an agency must  identify those actions which normally require an  environmental impact statement, or "EIS." See 40  C.F.R. sec. 1501.4(a)(1). An EIS is required for  "major federal actions significantly affecting  the quality of the environment." 40 C.F.R. sec.  1508.9. The report itself is a detailed analysis  and study conducted to determine if, or the  extent to which, a particular agency action will  impact the environment.


5
In order to determine whether a particular  proposed action requires the preparation of an  EIS, agencies perform an environmental assessment  ("EA"). An EA is a public document (shorter than  an EIS) that contains information pertaining to  the need for the proposed action, other  alternatives, the environmental impact of the  proposal and its alternatives, and other relevant  information. An agency may prepare an EA for one  of several reasons: (1) to provide evidence and  analysis that establish whether or not an EIS or  a Finding of No Significant Impact ("FONSI")  should be prepared; (2) to help the agency comply  with NEPA when no EIS is necessary; and (3) to  facilitate preparation of an EIS when one is  necessary. See 40 C.F.R. sec. 1508.9(a).


6
When an agency identifies certain actions that  do not have any significant effect on the  environment, the agency may classify those  actions as categorical exclusions or CEs. Under  NEPA and CEQ regulations, if an action falls  within a particular categorical exclusion, the  agency need prepare neither an EIS nor an EA. The  CEQ requires federal agencies to design  procedures for establishing CEs. Specifically, a  CE is a


7
category of actions which do not individually  or cumulatively have a significant effect on the  human environment and which have been found to  have no such effect in procedures adopted by a  Federal agency in implementation of these  regulations (sec. 1507.3) and for which,  therefore, neither an environmental assessment  nor an environmental impact statement is  required. An agency may decide to prepare  environmental assessments for the reasons stated  in sec. 1508.9 even though it is not required to  do so. Any procedures under this section shall  provide for extraordinary circumstances in which  a normally excluded action may have a significant  environmental effect.


8
40 C.F.R. sec. 1508.4.


9
At issue are a set of new policies and  procedures established to replace those  originally published in the Federal Register in  June 1985 (50 Fed. Reg. 26078). Specifically,  Plaintiffs are concerned about the impact of a  set of CEs for timber harvests on Service land.  When the Service adopted the new policy and  procedures that set forth the challenged CEs, it  published a notice which read


10
Based on experience and environmental analysis,  the implementation of the revised Forest Service  environmental policy and procedures will not  significantly affect the quality of the human  environment, individually or cumulatively.  Therefore, this action is categorically excluded  from documentation in an environmental impact  statement or an environmental assessment.


11
The Service gave notice on April 29, 1991 that it  was adopting revised policies and procedures for  implementing NEPA and CEQ regulations and set  forth its proposal for those new policies and  procedures. The Service did not produce a formal  document in the form of an EA or an EIS prior to  publishing the notice. After the Service made the  proposed new policies and procedures available  for public comment, Plaintiff Bensman raised his  concerns in a comment submitted on June 25, 1991.  Plaintiff Dobham presented his comments one day  later. In a notice published on September 18,  1992, the Service announced that it had adopted  the new policies and procedures that would become  effective September 21, 1992. Afterwards,  Plaintiff Donham made a Freedom of Information  Act ("FOIA") request seeking correspondence  between the Service and the CEQ about the process  that led to the new policies and procedures and  later requested records regarding the Service  promulgation of the challenged NEPA rules. None  of the documents sent to Donham was  correspondence between the CEQ and Service  concerning the challenged rulemaking process.


12
Plaintiffs' complaint contained three separate  counts.2 On appeal, Plaintiffs challenge only  the district court's ruling on Count II. In  short, Plaintiffs maintain that, in adopting its  procedures for identifying CEs, the Service  violated NEPA and the APA, as well as other CEQ  and Department of Agriculture regulations.3  They claim that the Service, (1) failed to  conduct an EA on the proposed CE procedures and  instead issued a finding of no significant impact  ("FONSI") for the CE procedures (or  alternatively, failed to conduct a more extensive  EIS once it was known that a FONSI was not  appropriate); (2) failed to address or consider  extraordinary circumstances before issuing the  CEs; and (3) utilized a "case-by-case" CE  procedure in part in an attempt to avoid NEPA  requirements. On a motion for summary judgment,  the district court ruled in favor of the Service  on Count II.4

II
A. Justiciability

13
As always, before the court may consider the  merits of a case, we must determine whether  Plaintiffs' have presented a justiciable claim.  The Service insists that since Plaintiffs have  challenged Service plans rather than a specific  action that definitively affects a particular  forest area, this challenge raises a question as  to both standing and ripeness.

1. Standing

14
The Service maintains that Plaintiffs have  failed to establish that they suffered a  cognizable injury. Under Article III of the  Constitution, before a plaintiff may seek redress  in court, he or she must have standing. See U.S.  Const. art. III. To have standing, Plaintiffs  must show three things: (1) injury in fact (the  actual or imminent invasion of a concrete and  particularized interest), (2) causation (a causal  connection between the defendant's actions and  the injury), and (3) redressability (the  likelihood that the injury is redressable by a  favorable court decision). See Steel Co. v.  Citizens for Better Env't, 523 U.S. 83, 103-04  (1998); Lujan v. Defenders of Wildlife, 504 U.S.  555, 560-61 (1992). Siding with Heartwood, the  district court held that plaintiffs had standing  and wrote


15
[B]ecause they do allege that they use and enjoy  the Service lands upon which their claims are  based, both in the Southern District of Illinois  and elsewhere throughout the United States,  Service decisions here 'will diminish this use  and enjoyment.' This potential harm would result  directly from the Service's lack of compliance  with NEPA and federal regulations, so that the  harms would be 'causally connected' to the  defendants' actions.


16
The Supreme Court recently held that  "environmental plaintiffs adequately allege  injury in fact when they aver that they use the  affected area and are persons 'for whom the  aesthetic and recreational values of the area  will be lessened' by the challenged activity."  Friends of the Earth v. Laidlaw Evtl. Servs., 120  S.Ct. 693, 705 (2000) (citations omitted). Faced  with a question similar to the one posed here, in  Rhodes v. Johnson, 153 F.3d 785, 787 (7th Cir.  1998), we held that the plaintiffs had standing.  In Rhodes, the court permitted plaintiffs to  challenge the categorical exclusion of controlled  burn and shrub removal in a local forest  preserve. "[P]laintiffs do have standing because  they allege that they use Burke Branch, that the  defendant's decision will diminish this use and  enjoyment, and that the defendant's failure to  permit them to participate in the public review  of the decision is causally connected to their  harm. This is enough to show Article III  standing." Rhodes, 153 F.3d at 787.


17
The Service makes no attempt to distinguish the  instant case from Rhodes, and with good reason.  The facts in Rhodes are similar to those in this  case. The Rhodes plaintiffs challenged a forest  ranger's authority to burn and remove shrubs  without conducting an EA. In his defense, the forest ranger relied on the fact that the  controlled burn and shrub removal were  categorical exclusions under the Service's  implementing procedures. Rhodes, 153 F.3d at 786.  Here, Plaintiffs challenge the Service's  establishment of CEs without performing an EA on  the overall effect of the rules. While there may  be a subtle distinction between the claims in the  two cases (Rhodes, categorical exclusion of rules  on burning shrubs compared with Heartwood,  categorical exclusion of rules setting forth  categorical exclusions), we do not think it is a  significant one.


18
The Service also suggests that Plaintiffs'  claims implicate a procedural right only. Lujan  v. Defenders of Wildlife, 504 U.S. at 571-72,  makes clear that assertion of a procedural right,  unconnected to a plaintiff's concrete harm, is  not enough to convey standing. Here, Plaintiffs  assert that the Service deprived them of the  opportunity to participate in the process of  establishing the rules for creating categorical  exclusions. However, Lujan also says that "[t]he  person who has been accorded a procedural right  to protect his concrete interests can assert that  right without meeting all the normal standards  for redressability and immediacy." Lujan, 504  U.S. at 573 n.7. Still, the Service insists that  Plaintiffs' failure to specify the when, where,  and how of its injury should be fatal. We believe  that Plaintiffs have sufficiently alleged that  they would use and enjoy Service lands that they  believe would be affected by the challenged  policy decisions.


19
Under Rhodes, where the Service fails "to  permit [plaintiffs] to participate in the public  review of the decision" to establish a  categorical exclusion and forego performance of  an EA, and this decision affects plaintiffs'  ability to use and enjoy Service land, this is  enough to show Article III standing. Plaintiffs  allege more than just a procedural injury here.  They claim that their use of certain national  forests and other areas was harmed by the  enactment of several categorical exclusions and  that if an EA or EIS had been performed, the  Service could have made that known and  Plaintiffs' harm would have been lessened or  avoided. Plaintiffs present detailed information  as to how their interests are affected by the  categorical exclusion rule in various  declarations from Heartwood members.5 As such,  we conclude that Plaintiffs have standing.

2. Ripeness

20
The Service maintains that "only when a  specific project is authorized at a specific  National Forest pursuant to a categorical  exclusion will a challenge to that categorical  exclusion be ripe for judicial resolution." In  support of this argument, the Service relies upon  the Supreme Court's decision in Ohio Forestry  Ass'n v. Sierra Club, 523 U.S. 726, 733 (1998).  In that case, after reviewing whether, (1)  delayed review of an agency decision would cause  hardship to plaintiffs; (2) judicial intervention  would inappropriately interfere with further  administrative action; and (3) the courts would  benefit from further factual development of the  issues presented, the court held that the  plaintiff's claims were not ripe. Id., 523 U.S.  at 733 (involving a challenge to a plan to permit  logging in certain forests, but not the cutting  of any trees). Yet, in the same case, the Court  distinguished suits brought pursuant to NEPA and  made clear that "a person with standing who is  injured by a failure to comply with a NEPA  procedure may complain of that failure at the  time the failure takes place, for the claim can  never get riper." Id. at 737.


21
Plaintiffs allege that under Defendant's theory  of ripeness, the Service's failure to produce an  EA or an EIS before establishing the rules  creating new CEs means that they will be unable  to challenge Service activity in areas they use  and enjoy. In an extended discussion of standing  and ripeness, this court has held that "a  plaintiff clearly has standing to sue where there  is a concrete injury underlying the procedural  default even if the plan [is] not implemented  immediately." Sierra Club v. Marita, 46 F.3d 606,  612 (7th Cir. 1995) (plaintiff appealed issuance  of final management plan which would direct  Service activities in particular areas). "Once  the plan has passed administrative review, the  procedural injury has been inflicted. Unless a  plaintiff's purported interest in the matter is  wholly speculative, waiting any longer to address  that injury makes little sense." Id. Very much  like the plaintiffs in Marita, Plaintiffs in this  case "need not wait to challenge a specific  project when their grievance is with an overall  plan." Marita, 46 F.3d at 614. Having found that  Plaintiffs' claim is justiciable, we will proceed  to the merits.

B. Merits

22
Plaintiffs maintain that the Service violated  NEPA by failing to prepare an EA to analyze the  effects of its CE rules. In response, the Service  contends that when it established the CE rules,  it was adopting an agency procedure, not  instituting a "federal action" to which NEPA's EA  and EIS regulations apply. The Service argues it  did all that it was required to do, in that it  complied with the CEQ's NEPA regulations by  consulting with the CEQ during development of the  CEs and by obtaining proper CEQ review. The  Service maintains that NEPA did not require it to  conduct an EA or an EIS when creating procedures  for the identification of CEs. The question then  is whether the promulgation of CE rules, in this  instance, can be considered a major federal  action of the type listed under sec. 4332(2)(C).


23
The district court agreed with the Service and  rejected Plaintiffs' argument calling for an EA  on the impact of the proposed categorical  exclusion rules. The court noted, "[t]he adoption  of a list of categories is not implementation of  a specific policy or statutory program, nor a  plan for action in any sense of the phrase. . .  . To propose that such a document be prepared for  types (categories) of actions that do not concern  a specific proposed action in a specific location  seems beyond the Court's comprehension." The  court also found that an EA or EIS would have  been meaningless. Since such an EA would have  come prior to the adoption of the individual  categorical exclusions, the Service could not  have provided an accurate analysis of the  potential environmental consequences posed by the  exclusion of the different CEs.


24
APA, 5 U.S.C. sec. 706 governs our review of  the Service's actions. Under this provision, when  reviewing the actions of an administrative  agency, we must determine whether an agency  action is, (1) arbitrary and capricious; (2) an  abuse of discretion; or (3) otherwise not in  accordance with the law. We may not substitute  the court's judgment for that of the agency. See  FCC v. National Citizens Committee for  Broadcasting, 436 U.S. 775, 802 (1978).  Additionally, when reviewing an agency's  interpretation of its own implementing  procedures, the court should give substantial  deference to that agency's interpretation. See  Thomas Jefferson Univ. v. Shalala, 512 U.S. 504,  512 (1994); Rhodes v. Johnson, 153 F.3d at 789.  The Supreme Court has held that ultimately, the  standard of review when examining an agency's  decision under NEPA is a narrow one. See Marsh v.  Oregon Nat'l Resources Council, 490 U.S. 360, 378  (1989).


25
We find that the district court did not err in  reaching the conclusion that the Service had not  violated NEPA or the APA. The Service action  creating CEs looks more like an implementing  procedure than a federal action of the type  contemplated in 42 U.S.C. sec. 4332(2)(C). The  CEQ defines "major Federal action" as "actions  with effects that may be major and which are  potentially subject to Federal control and  responsibility. . . . Actions include new and  continuing activities . . . new or revised agency  rules, regulations, plans, policies or  procedures; and legislative proposals." 40 C.F.R.  sec. 1508.18. The regulation then lists several  categories of Major Federal action, including  "Adoption of official policy, such as rules and  regulations, and interpretations adopted pursuant  to the APA, 5 U.S.C. sec. 551, et seq." Id.


26
Plaintiffs believe that the promulgation of the  CE rules falls into one of the categories listed  in 40 C.F.R. sec. 1508.18. It does not. The  creation of new CEs is an agency procedure. The  CEs are not proposed actions, they are categories  of actions for which an EA or EIS has been deemed  unnecessary. The CEQ promulgated a rule requiring  agencies to establish "agency procedures" that  include "specific criteria for and identification  of those typical classes of action . . . which  normally do not require either an environmental  impact statement or an environmental assessment,"  in other words, procedures to establish CEs. 40  C.F.R. sec. 1507.3. The regulations simply define  a CE as a category of actions found to have no  significant effect on the environment "in  procedures adopted by a Federal agency in  implementation of these regulations." 40 C.F.R.  sec. 1508.4. For these procedures, the CEQ does  not mandate that agencies conduct an EA before  classifying an action as a CE and we must give  great deference to the CEQ's interpretation of  its own regulations. Andus v. Sierra Club, 442  U.S. 347, 358 (1979).


27
Additionally, categorical exclusions, by  definition, do not have a significant effect on  the quality of the human environment.6 The  Service and other agencies are authorized under  NEPA to create their own procedures and to  utilize CEs in order to make a threshold  determination as to which actions normally have  a significant effect on the environment. The  Service provided the following statement in its  notice adopting the new policy and procedure for  categorical exclusions


28
Based on experience and environmental analysis,  the implementation of the revised Forest Service  environmental policy and procedures will not  significantly affect the quality of the human  environment, individually or cumulatively.  Therefore, this action is categorically excluded  from documentation in an environmental impact  statement or an environmental assessment.


29
57 Fed. Reg. 43,180 (Sept. 18, 1992) (emphasis  added). The language of this statement does not  indicate that by enacting this rule, the Service  would be authorizing any activity or committing  any resources to a project that might impact the  environment. Yet, Plaintiffs seem to suggest that  conducting an EA is the only way to determine  whether or not the revised policy and procedures  will significantly affect the quality of the  environment. We have found nothing in the  statute, the regulations or the case law to  substantiate this claim.7 Congress has  empowered the CEQ to review an agency's  procedures for identifying classes of activity  that will be categorically excluded from EA and  EIS requirements. The CEQ apparently considered  the Service's rules for identifying CEs as  procedures and not the type of federal action  that triggers the requirements of sec.  4332(2)(C). Plaintiffs have not presented any  evidence or made us aware of any law to suggest  that we should question the CEQ's judgment.


30
Plaintiffs make a number of other arguments,  many of which simply confuse the issues involved.  Much of the confusion is due to the fact that  Plaintiffs misconstrue the Service's position.  The Service does not argue that NEPA does not  apply to CEs, only that under NEPA and the  regulations interpreting NEPA, its decision to  issue the CE rules without doing an EA was  proper. Many of the cases Plaintiffs cite in  support of their argument are inapposite. The  plaintiffs in those cases challenge an agency's  decision not to conduct an EA for a specific  project or agency proposal that the agency deemed  to fall within a particular CE. That is not the  issue presented here. Here, Plaintiffs challenge  the Service's creation of the categories in and  of themselves without preparing an EA. While the  Service could have prepared an EA to try and  gauge the impact specific CEs might have, it was  not required to do so. As such, in deciding  against using its resources to conduct a formal  EA before promulgating the new CEs, the Service  did not violate NEPA or the APA, nor did it abuse  its discretion or act arbitrarily or  capriciously.

III

31
Having found that neither NEPA nor CEQ  regulations required the Service to conduct an EA  or an EIS prior to the promulgation of its  procedures creating categorical exclusions, we  AFFIRM the judgment of the district court.



Notes:


1
 Plaintiff Heartwood, Inc. is a not-for-profit  corporation which operates as a coalition of  environmental organizations. Plaintiff Mark  Donham owns land and lives adjacent to the  Shawnee National Forest and Plaintiff Jim Bensman  uses the national forests.


2
 In Count I of their complaint, plaintiffs assert  that the Service violated C.F.R. sec. 1507.3, by  failing to obtain the necessary review by the CEQ  prior to adopting the challenged CEs. In Count  III, Plaintiffs challenge the timber harvest CE,  see FSH 1909.15, Ch. 20, sec. 31.2(4); 57 Fed.  Reg. at 43, 209, and argue that the defendants  violated NEPA and CEQ regulations by failing to  study the environmental consequences of the CE,  to consider and to respond to public comments  prior to the CEs adoption. See 40 C.F.R. sec.  1508.4.


3
 The Forest Service is a subunit of the Department  of Agriculture. The Department of Agriculture  adopted environmental regulations to fulfill its  NEPA obligations and the Forest Service compiles  its rules and procedures in the Forest Service  Environmental Handbook. It is the Service  Environmental Handbook which contains the  challenged CEs.


4
 The district court also granted defendant's  motion for summary judgment on Count I, but  denied their motion on Count III. Judgment was  entered in favor of the plaintiffs on Count III.


5
 We find Heartwood's argument as to  "informational" injury compelling as well. NEPA  requires agencies to conduct EA's in order to  provide stakeholders with information necessary  to monitor agency activity. Without an EA,  interested parties have no way to comment on or  to appeal decisions made by an agency. The Court  has found a cognizable injury-in-fact for  plaintiffs who are deprived of this information.  Federal Election Commission v. Akins, 524 U.S.  11, 21-25 (1998).


6
 As noted above, 40 C.F.R. sec. 1508.4 defines  categorical exclusion as "a category of actions  which do not individually or cumulatively have a  significant effect on the human environment and  which have been found to have no such effect in  procedures adopted by a Federal agency in  implementation of these regulations and for  which, therefore, neither an environmental  assessment nor an environmental impact statement  is required."


7
 40 C.F.R. sec. 1507.3 reads in part,
when the agency is a department, major subunits  are encouraged (with the consent of the  department) to adopt their own procedures. Such  procedures shall not paraphrase these  regulations. They shall confine themselves to  implementing procedures. Each agency shall  consult with the CEQ while developing its  procedures and before publishing them in the  Federal Register for comment . . . . The  procedures shall be adopted only after an  opportunity for public review and after review by  the [CEQ] for conformity with the Act and these  regulations.